Cite as 2016 Ark. App. 558


                ARKANSAS COURT OF APPEALS
                                     DIVISION IV
                                     No. CR-16-27

 TAMARA DAWSON                                 Opinion Delivered:   November 16, 2016
                              APPELLANT
                                               APPEAL FROM THE PULASKI
 V.                                            COUNTY CIRCUIT COURT,
                                               NINTH DIVISION
 STATE OF ARKANSAS                             [NO. 60CR-10-880]
                                 APPELLEE
                                               HONORABLE MARY SPENCER
                                               MCGOWAN, JUDGE

                                               AFFIRMED


                          WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s revocation of her probation for which she

was sentenced to three years’ probation. On appeal, appellant argues that the circuit court

erred in denying her motion to dismiss appellee’s probation-revocation petition because

appellee failed to introduce a judgment establishing that appellant was on probation during

the probation-revocation hearing. We affirm.

       Appellee filed a felony information against appellant in case number 60CR-10-880

on March 19, 2010, alleging one count of possession of a controlled substance with intent

to deliver (methamphetamine), a Class Y felony, committed on or about January 27, 2010.

Appellant filed a motion to transfer her case to post-adjudication court—also known as

“drug court”—on September 1, 2010; her case was transferred the same day. Appellant then
                                  Cite as 2016 Ark. App. 558

entered a guilty plea on September 30, 2010. 1 She was sentenced to 36 months’ probation

in addition to a $500 fine plus court costs. 2 A sentencing order reflecting the same was

entered on November 18, 2010.

       Appellee filed a petition for revocation on April 27, 2012, alleging that appellant had

violated the terms of her probation by missing one drug screen on March 6, 2012. Appellant

entered a plea of guilty to the probation-revocation petition on June 14, 2012, which the

circuit court accepted. She was sentenced to 36 months’ probation plus fees and court costs.

A sentencing order reflecting the same was entered on September 4, 2012.

       Appellee filed a petition for revocation on May 23, 2013, alleging that appellant had

violated the terms of her probation by missing fifteen group meetings; one counselor

appointment; having not seen her probation officer since February 21, 2013; and missing

27 drug screens. Appellant entered a plea of guilty to the probation-revocation petition on

September 23, 2013, which the circuit court accepted. 3 Appellee filed an amended petition

for revocation on October 1, 2013, adding the allegations that appellant had been arrested

and convicted for driving on a suspended or revoked driver’s license and having no child

safety restraint. Appellant entered a subsequent plea of guilty on June 5, 2014. 4 Appellee

filed a second amended petition for revocation on October 1, 2013, adding the allegation



       1
           Appellant’s plea statement was filed on the same date.
       2
           Appellant’s fine was suspended.
       3
           Appellant’s plea statement was filed on September 25, 2013.
       4
           Appellant’s plea statement was filed on June 6, 2014.


                                               2
                                   Cite as 2016 Ark. App. 558

that appellant had been arrested by the Saline County Sheriff’s Office on September 16,

2014, for failure to pay a warrant and failure to appear in the ninth division circuit court on

September 24, 2014.

       A hearing was held on June 4, 2015. At the close of evidence, appellant’s counsel did

not argue that appellee had failed to prove she had violated the conditions of her probation.

Instead, her counsel moved for dismissal, arguing that appellee had failed to show proof that

appellant was on probation. The circuit court chose not to rule on the motion at that time,

requesting briefs on the issue. The circuit court then entered an order denying appellant’s

motion to dismiss on July 7, 2015. It relied on Scroggins v. State, 5 in which the issue was

whether the State had met its burden of proof that a defendant had violated his terms and

conditions of his probation where the State did not introduce the terms and conditions into

evidence. It noted that this court found in Scroggins that where the terms and conditions of

probation were a part of the record before the circuit court at the hearing, “the fact they

were not formally introduced into evidence by the State does not constitute, in and of itself,

a failure of proof.” 6 Appellant was sentenced to 36 months’ probation plus court costs and

fees, which was reflected in a sentencing order entered September 23, 2015. This timely

appeal followed.

       In probation-revocation proceedings, the State has the burden of proving that an

appellant violated the terms of his probation, as alleged in the revocation petition, by a



       5
           2012 Ark. App. 87, 389 S.W.3d 40.
       6
           Scroggins v. State, 2012 Ark. App. 87, at 7, 389 S.W.3d 40, 44.


                                                 3
                                 Cite as 2016 Ark. App. 558

preponderance of the evidence, and this court will not reverse the trial court's decision to

revoke probation unless it is clearly against the preponderance of the evidence. 7 The State

need only show that the appellant committed one violation in order to sustain a revocation. 8

       We do not reach the merits of appellant’s argument. Appellant’s counsel’s argument

before the circuit court, in its entirety, was “I move for dismissal, just stating that—the

failure of the State to offer required proof of conviction showing that Mrs. Dawson was

found guilty or pled guilty to this particular charge, your Honor.” Appellant now argues on

appeal that the circuit court erred in denying her motion to dismiss because it erred in taking

judicial notice of appellant’s underlying conviction under the Arkansas Rules of Evidence

because, the argument goes, those rules do not apply to probation-revocation proceedings.

Appellant has clearly changed her argument before this court. A party cannot change her

grounds for an objection or motion on appeal but is bound by the scope and nature of the

arguments made at trial. 9 Because appellant makes no other argument, we affirm.

       Affirmed.

       VIRDEN and HARRISON, JJ., agree.

       Haylie Lott, Deputy Pub. Def., by: Clint Miller, Deputy Pub. Def., for appellant.

       Leslie Rutledge, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




       Jones v. State, 2012 Ark. App. 69, at 4, 388 S.W.3d 503, 506 (citing Amos v. State,
       7


2011 Ark. App. 638; Maxwell v. State, 2009 Ark. App. 533, 336 S.W.3d 881).
       8
           Id., 2012 Ark. App. 69, at 4–5, 388 S.W.3d at 506.
       9
         Rodgers v. State, 360 Ark. 24, 30–31, 199 S.W.3d 625, 629 (2004) (citing Otis v.
State, 355 Ark. 590, 142 S.W.3d 615 (2004)); see also Myers v. McCall, 2009 Ark. App. 541,
at 3, 334 S.W.3d 878, 880).
                                               4